Affirmed and Memorandum Opinion filed August 5, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-19-00678-CR

                ROBERT EARL KANE JUNIOR, Appellant

                                      V.
                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 405th District Court
                         Galveston County, Texas
                    Trial Court Cause No. 18-CR-3733

                        MEMORANDUM OPINION

      Appellant appeals his conviction for burglary and sentence of imprisonment
for 13 years and 9 months. See Tex. Penal Code Ann. § 30.02. Appellant’s
appointed counsel filed a brief in which he concludes the appeal is wholly
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.


                                       PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2